Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claims 1 to 9, filed on 10/187/2020, have been examined.

Priority

Acknowledgment is made of applicant's claim for the priority of continuation-in-part of application No. PCT/EP2019/060745, filed on Apr. 26, 2019, which claims priority to Demark Patent Application No. 10 2018 110 423.5, filed on May 1, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/20/2020 and 02/18/2021 have been entered and references cited within carefully considered.

Drawings
The drawings are objected to because of missing a label "FIGURE," which is referred in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 2, and 8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 1 recites "the content” in line 12. There is insufficient antecedent basis for this limitation in the claim. Claim 2 has a similar problem for “the result” in line 5. Claim 8 has a similar problem for “the generation of said reply message” in line 4.   

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Elswick et al. (USPub: 2019/0268722, hereinafter referred to as Elswick) in view of Fayyad (USPub: 2018/0227066, hereinafter referred to as Fayyad). 

Regarding claim 1, Elswick discloses 
a method for registering a target device with a network (Figure 1) comprising the following steps:
a user (17) sends an electronic registration message from a terminal device (18) to a universal communication platform (21) (para. 34, lines 12-14 and para. 32, lines 7-11, wherein the user needs to sends a registration for obtain the subscribed music to be played and the car sharing server is the communication platform), 
wherein the registration message comprises information about an identity of the target device (11) and an option for registering with said network (13) (para. 14 , lines 1-3, and para. 27, lines 4-6, wherein the target device is the remote facility which provides the service to the vehicles),  
integration of said information in the registration message into an audio file by the universal communication platform (21) (para. 32, lines 7-11, wherein the server packaged the music for the subscribers, i.e., the registered users),
said audio file is then sent by the universal communication platform (21) to said terminal device (18) of a user (17) (para. 32, lines 7-11, wherein the server packaged the music for the subscribers, i.e., the terminal device for the registered users),
the audio file is played by said terminal device (18) of the user (17) (para. 49, line 16, wherein the audio file is played), 
the content of the audio file is captured by a microphone (31) of the target device (11) (para. 57, lines 16-18, wherein the microphone received the audio).
  However, this concept is well known in the art as disclosed by Fayyad. In the same field of endeavor, Fayyad discloses 
the information on the option for registering with said network (13) is extracted (para. 82, wherein the option is the user preferences), and 
the target device (11) registers with the network (13) using said registration option (para. 108, where the application server registers the target device). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Fayyad’s method into Elswick’s invention. One of ordinary skill in the art would have been motivated “of performing an increasing variety of functions and tasks that continue to improve the user's experience” (para. 1, lines 2-3).

Regarding claim 2, Elswick and Fayyad disclose everything as applied above.   Elswick and Fayyad further disclose
the universal communication platform (21) checks if the target device (11) is allowed to register with said network (13) 
(Elswick’s para. 56, lines 5-10, wherein the authorization is to test whether the device is allowed to be communicated with the system) and only sends said audio file to the terminal device (18) of the user (17) when the result of the check is positive (Elswick’s para. 32, lines 7-11 and para. 38, lines 6-10, wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Fayyad’s method into Elswick’s invention. One of ordinary skill in the art would have been motivated “of performing an increasing variety of functions and tasks that continue to improve the user's experience” (para. 1, lines 2-3).

Regarding claim 3, Elswick and Fayyad disclose everything as applied above.   Elswick and Fayyad further disclose
the universal communication platform (21) exchanges information with at least one specific communication platform (25, 27) for said check to determine if the target device (11) is allowed to register with said network (13) (para. 38, lines 6-10, wherein the database at the remote facility is the one specific communication platform, which stores in the profiles records of the authenticated subscriber). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Fayyad’s method into Elswick’s invention. One of ordinary skill in the art would have been motivated “of performing an increasing variety of functions and tasks that continue to improve the user's experience” (para. 1, lines 2-3).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Elswick in view of Fayyad as applied to claim 1 above, and further in view of Castagna et al. (USPub: 2017/0149720, hereinafter referred to as Castagna). 

Regarding claim 4, Elswick and Fayyad disclose everything as applied above.   Elswick and Fayyad do not explicitly disclose the universal communication platform (21) can receive electronic registration messages from more than one recipient address, wherein in particular each recipient address is assigned to one of the at least one specific communication platform (25, 27). However, this concept is well known in the art as disclosed by Castagna. In the same field of endeavor, Castagna discloses 
the universal communication platform (21) can receive electronic registration messages from more than one recipient address, wherein in particular each recipient address is assigned to one of the at least one specific communication platform (25, 27) (para. 9, lines 1-6, wherein each messaging service is a communication platform).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Castagna’s method into Elswick and Fayyad’s invention. One of ordinary skill in the art would have been motivated “to quickly establish a presence on new communication platforms and more easily communicate through the mobile communication and social networking services that are most suitable to their existing and potential customers” (para. 3, lines 10-13).

Regarding claim 5, Elswick, Fayyad and Castagna disclose everything as applied above.  Elswick, Fayyad and Castagna further disclose
the target device (11), after successful registration with the network (13), sends a registration confirmation to the universal communication platform (21) and/or to the one of the at least one specific communication platform (25, 27) (para. 34, lines 12-14 and para. 52, lines 17-20, wherein the response the is the confirmation), and after receiving the registration confirmation, the target device (11) is assigned to the user (17) (para. 27, lines 4-6, wherein  providing the service to the vehicles means to assign the target device to the user).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Castagna’s method into Elswick and Fayyad’s invention. One of ordinary skill in the art would have been motivated “to quickly establish a presence on new communication platforms and more easily communicate through the mobile communication and social networking services that are most suitable to their existing and potential customers” (para. 3, lines 10-13).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elswick in view of Fayyad as applied to claim 1 above, and further in view of Lee et al. (USPub: 2018/0115890, hereinafter referred to as Lee). 

Regarding claim 6, Elswick and Fayyad disclose everything as applied above.   Elswick and Fayyad do not explicitly disclose the microphone (31) of the target device (11) is automatically deactivated after successfully registering with the network (13). However, this concept is well known in the art as disclosed by Lee. In the same field of endeavor, Lee discloses 
the microphone (31) of the target device (11) is automatically deactivated after successfully registering with the network (13) (para. 87, lines 5-9, when the mobile device is disabled, it means the microphone of the mobile device is deactivated). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Lee’s method into Elswick and Fayyad’s invention. One of ordinary skill in the art would have been motivated “for displaying device identifications of lost mobile device for anti-theft operations” (para. 3).  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Elswick in view of Fayyad as applied to claim 1 above, and further in view of Ravichandran (USPub: 2019/0036985, hereinafter referred to as Ravichandran). 

Regarding claim 7, Elswick and Fayyad disclose everything as applied above.   Elswick and Fayyad do not explicitly disclose the target device (11) generates and outputs an error audio file upon  unsuccessful registration with the network (13). However, this concept is well known in the art as disclosed by Ravichandran. In  the target device (11) generates an indication upon unsuccessful registration with the network (13) (para. 14, lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ravichandran’s method into Elswick and Fayyad’s invention. One of ordinary skill in the art would have been motivated of “maintaining a registered state via server-managed notifications”  (para. 10, lines 1-2).
Hence,  Elswick, Fayyad and Ravichandran disclose 
the target device (11) generates and outputs an error audio file upon
unsuccessful registration with the network (13) (Ravichandran’s para. 14, lines 6-8 and Elswick’s para. 61, lines 12-14, wherein an indication is generated when the registration is unsuccessful and the indication is in an audio file format),
the error audio file is received by a terminal device (18) of the user (17) and sent to the universal communication platform (21) (Elswick’s para. 61, lines 20-24), and
the universal communication platform (21) evaluates the error audio file and sends an appropriate reply message back to the user (17) (Elswick’s para. 71, lines 3-5, wherein the response message is the appropriate rely message).

Regarding claim 8, Elswick, Fayyad and Ravichandran disclose everything as applied above. , Elswick, Fayyad and Ravichandran further disclose
the universal communication platform (21) exchanges information with at least one specific communication platform (25, 27) for the generation of said reply message (Elswick’s para. 71, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ravichandran’s method into Elswick and Fayyad’s invention. One of ordinary skill in the art would have been motivated of “maintaining a registered state via server-managed notifications”  (para. 10, lines 1-2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elswick in view of Fayyad and Ravichandran as applied to claim 8 above, and further in view of Zigler et al. (USPub: 2009/0157731, hereinafter referred to as Zigler). 

Regarding claim 9, Elswick, Fayyad and Ravichandran disclose everything as applied above. Elswick, Fayyad and Ravichandran do not explicitly disclose  the universal communication platform (21) converts the error audio file into an error log and sends the error log to the at least one specific communication platform (25, 27). However, this concept is well known in the art as disclosed by Zigler. In the same field of endeavor, Zigler discloses 
the universal communication platform (21) converts the error audio file into an error log and sends the error log to the at least one specific communication platform (25, 27) (para. 57, lines 13-15).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419